      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 1 of 16 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PATAGONIA, INC.
                                                     Case No. 19-cv-04740
               Plaintiff,

v.

CORPORATION A, CORPORATION B, and
CORPORATION C,

               Defendants.


                                          COMPLAINT

       Plaintiff Patagonia, Inc. (“Patagonia” or “Plaintiff”) brings the present action against

Corporation A, Corporation B, and Corporation C (collectively, “Defendants”) and alleges as

follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through fully

interactive, commercial Internet stores (collectively, the “Defendant Internet Stores”).
      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 2 of 16 PageID #:1




Specifically, Defendants have targeted sales from United States residents by offering to sell and

selling counterfeit products using counterfeit versions of Patagonia’s federally registered

trademarks to residents of the United States, including Illinois. Each of the Defendants is

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully

caused Patagonia substantial injury in the State of Illinois.

                                      II. INTRODUCTION

       3.      This action has been filed by Patagonia to combat online counterfeiters who trade

upon Patagonia’s reputation and goodwill by offering for sale and/or selling unauthorized and

unlicensed counterfeit products, including apparel, active wear, and other merchandise using

counterfeit versions of Patagonia’s federally registered trademarks (collectively, the “Counterfeit

Patagonia Products”). The Defendant Internet Stores share unique identifiers, such as design

elements and similarities of the counterfeit products offered for sale, establishing a logical

relationship between them and suggesting that Defendants’ counterfeiting operation arises out of

the same transaction, occurrence, or series of transactions or occurrences. Defendants attempt to

avoid liability by going to great lengths to conceal both their identities and the full scope and

interworking of their counterfeiting operation. Patagonia is forced to file this action to combat

Defendants’ counterfeiting of its registered Patagonia trademarks, as well as to protect

unknowing consumers from purchasing Counterfeit Patagonia Products over the Internet.

Patagonia has been and continues to be irreparably damaged through consumer confusion,

dilution, and tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks

injunctive and monetary relief.




                                                  2
      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 3 of 16 PageID #:1




                                      III. THE PARTIES

Plaintiff

       4.      Plaintiff Patagonia, Inc. is a corporation organized and existing under the laws of

the State of California, having its principal place of business at 259 West Santa Clara Street,

Ventura, California 93001.

       5.      Patagonia has been designing, developing, and marketing clothing for more than

forty years. Today, Patagonia and the PATAGONIA® brand are famous around the world for

innovative designs, quality products, and environmental and corporate responsibility.

       6.      Yvon Chouinard started Patagonia in the late 1960’s to design and sell climbing

clothes and other active sportswear. He adopted the “PATAGONIA” trademark to differentiate

the business from another family business that designed and manufactured climbing gear and

tools. PATAGONIA was chosen as the trademark to call to mind romantic visions of glaciers

tumbling into fjords, jagged windswept peaks, gauchos and condors. Since at least as early as

1973, the PATAGONIA® brand has appeared on a label inspired by a silhouette of the jagged

peaks of the Mt. Fitz Roy skyline framed by a stormy sky.

       7.      In the more than forty years since Patagonia’s business started, PATAGONIA®

has become one of the most identifiable brands in the world.           Products sold under the

PATAGONIA® brand now include men’s, women’s, and children’s apparel and products

designed for climbing, skiing, snowboarding, surfing, fly fishing, and trail running, all of which

are sold around the world. Patagonia also sells PATAGONIA® branded gear and backpacks,

and food products.

       8.      Over the years, Patagonia has earned accolades for every aspect of its business.

Its products have won numerous awards for their technical merit, including most recently,



                                                3
      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 4 of 16 PageID #:1




Outside Magazine’s Gear of the Year in 2014 and 2015, the National Geographic Adventure

Blog “Gear of the Year” award in 2010, 2013, 2014, 2015 and 2016, and the Editor’s Choice and

Top Pick awards from OutdoorGearLab. In 2015, Yvon Chouinard, Patagonia’s founder, was

inducted into the American Marketing Association Marketing Hall of Fame.

         9.    Patagonia has also won numerous awards and certifications for its business

initiatives, including receiving the Sustainable Business Counsel’s first “Lifetime Achievement

Award.” In 1996, with an increased awareness of the dangers of pesticide use and synthetic

fertilizers used in conventional cotton growing, Patagonia began the exclusive use of organically

grown cotton and has continued that use for twenty years. Patagonia is also a founding member

of the Fair Labor Association, which is an independent multi-stakeholder verification and

training organization that audits apparel factories.   Additionally, since 1985 Patagonia has

pledged 1% of sales to grassroots environmental groups to preserve and restore our natural

environment, donating more than $100 million to date. In 2002, Patagonia’s founder Yvon

Chouinard, along with others, created a non-profit called 1% For the Planet to encourage other

businesses to do the same. Today, more than 1,200 member companies have donated more than

$150 million to more than 3,300 nonprofit organizations through 1% For the Planet.

         10.   PATAGONIA® products are distributed and sold to consumers throughout the

United States, including in Illinois, through PATAGONIA® brand stores, including locations in

Chicago’s Magnificent Mile and Lincoln Park shopping districts, through the official

patagonia.com website which was launched in 1994 and began selling product through the

ecommerce site in 1996, and through retailers such as REI, Moosejaw, and Dick’s Sporting

Goods.




                                               4
       Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 5 of 16 PageID #:1




         11.    Patagonia incorporates a variety of distinctive marks in the design of its various

  PATAGONIA® products. As a result of its long-standing use, Patagonia owns common law

  trademark rights in its trademarks. Patagonia has also registered its trademarks with the United

  States Patent and Trademark Office. PATAGONIA® products typically include at least one of

  Patagonia’s registered trademarks. Often several Patagonia marks are displayed on a single

  PATAGONIA® product. Patagonia uses its trademarks in connection with the marketing of its

  PATAGONIA® products, including the following marks which are collectively referred to as the

  “PATAGONIA Trademarks.”

REGISTRATION            REGISTERED             REGISTRATION                INTERNATIONAL
  NUMBER                TRADEMARK                  DATE                       CLASSES
  1,189,402             PATAGONIA               Feb. 9, 1982      For: Men’s and Women’s Clothing-
                                                                  Namely, Sweaters, Rugby Shirts,
                                                                  Walking Shorts, Trousers, Jackets,
                                                                  Mittens, Hoods and Rainwear in
                                                                  class 025.

  2,260,188             PATAGONIA                July 13, 1999    For: computerized on-line ordering
                                                                  activities in the field of clothing
                                                                  and accessories in class 035.

                                                                  For: providing information in the
                                                                  field of technical clothing and
                                                                  accessories for use in recreational,
                                                                  sporting and leisure activities;
                                                                  providing information in the field
                                                                  of existing and evolving
                                                                  environmental issues in class 042.

  2,662,619             PATAGONIA               Dec. 17, 2002     For: Retail store services featuring
                                                                  clothing, footwear, luggage and a
                                                                  wide variety of sporting goods and
                                                                  accessories in class 035.

  1,294,523                                     Sep. 11, 1984     For: Men’s, Women’s and
                                                                  Children’s Clothing-Namely,
                                                                  Jackets, Pants, Vests, Gloves,
                                                                  Pullovers, Cardigans, Socks,
                                                                  Sweaters, Underwear, Shirts,

                                                 5
       Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 6 of 16 PageID #:1




REGISTRATION            REGISTERED            REGISTRATION               INTERNATIONAL
  NUMBER                TRADEMARK                DATE                         CLASSES
                                                                Shorts, Skirts and Belts in class
                                                                025.

  1,775,623                                     June 8, 1993    For: luggage back packs, and all-
                                                                purpose sports bags in class 018.




  2,392,685         PATAGONIA.COM               Oct. 10, 2000   For: on-line retail store and mail
                                                                order services featuring technical
                                                                clothing, footwear, and accessories
                                                                in class 035.

                                                                For: computer services in the nature
                                                                of on-line information related to the
                                                                environment and clothing in class
                                                                042.
  4,500,490                                    Mar. 25, 2014    For: shirts, pants, shorts in class
                                                                025.



  4,809,249            MERINO AIR               Sep. 8, 2015    For: clothing and garments made in
                                                                whole or substantial part of merino
                                                                wool, namely, undergarments; base
                                                                layer garments, namely,
                                                                undergarments, underwear, thermal
                                                                shirts, pants, tops and bottoms, all
                                                                made in whole or substantial part of
                                                                merino wool in class 025.

         12.    The above U.S. registrations for the PATAGONIA Trademarks are valid,

  subsisting, in full force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.

  The PATAGONIA Trademarks have been used exclusively and continuously by Patagonia, some

  since at least as early as 1974, and have never been abandoned. The registrations for the

  PATAGONIA Trademarks constitute prima facie evidence of their validity and of Patagonia’s

  exclusive right to use the PATAGONIA Trademarks pursuant to 15 U.S.C. § 1057(b). Attached



                                                6
      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 7 of 16 PageID #:1




hereto as Exhibit 1 are true and correct copies of the United States Registration Certificates for

the PATAGONIA Trademarks included in the above table.

       13.      The PATAGONIA Trademarks are exclusive to Patagonia, and are displayed

extensively on PATAGONIA® products and in Patagonia’s marketing and promotional

materials. The PATAGONIA® brand has long been among the most popular active sportswear

lines in the world and has been extensively promoted and advertised at great expense. In fact,

Patagonia has expended millions of dollars annually in advertising, promoting and marketing

featuring the PATAGONIA Trademarks. PATAGONIA® products have also been the subject of

extensive unsolicited publicity resulting from their high quality and innovative designs. Because

of these and other factors, the PATAGONIA® name and the PATAGONIA Trademarks have

become famous throughout the United States.

       14.      The   PATAGONIA       Trademarks     are   distinctive   when   applied   to   the

PATAGONIA® products, signifying to the purchaser that the products come from Patagonia and

are manufactured to Patagonia’s quality standards.         The PATAGONIA Trademarks have

achieved tremendous fame and recognition, which has only added to the inherent distinctiveness

of the marks.    As such, the goodwill associated with the PATAGONIA Trademarks is of

incalculable and inestimable value to Patagonia.

       15.      Since at least as early as 1996, Patagonia has operated an e-commerce website

where it promotes and sells genuine PATAGONIA® products at patagonia.com.                 Sales of

PATAGONIA® products via the patagonia.com website represent a significant portion of

Patagonia’s business.   The patagonia.com website features proprietary content, images and

designs exclusive to Patagonia.




                                                7
      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 8 of 16 PageID #:1




       16.     Patagonia’s innovative marketing and product designs have enabled Patagonia to

achieve widespread recognition and fame and have made the PATAGONIA Trademarks some of

the most well-known marks in the apparel and active wear industry. The widespread fame,

outstanding reputation, and significant goodwill associated with the PATAGONIA® brand have

made the PATAGONIA Trademarks valuable assets of Patagonia.

       17.     Patagonia has expended substantial time, money, and other resources in

developing, advertising and otherwise promoting the PATAGONIA Trademarks. As a result,

products bearing the PATAGONIA Trademarks are widely recognized and exclusively

associated by consumers, the public, and the trade as being high-quality products sourced from

Patagonia. Patagonia is a multi-million dollar operation, and PATAGONIA® products have

become among the most popular of their kind in the world.

The Defendants

       18.     Defendants are business entities that, upon information and belief, reside in the

People’s Republic of China or other foreign jurisdictions.             Defendants conduct business

throughout the United States, including within the State of Illinois and this Judicial District,

through the operation of the fully interactive, commercial Defendant Internet Stores. Each

Defendant targets the United States, including Illinois, and has offered to sell, and, on

information and belief, has sold and continues to sell Counterfeit Patagonia Products to

consumers within the United States, including the State of Illinois.

       19.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using counterfeit versions of the PATAGONIA Trademarks in the same

transaction, occurrence, or series of transactions or occurrences. Tactics used by Defendants to



                                                 8
      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 9 of 16 PageID #:1




conceal their identities and the full scope of their counterfeiting operation make it virtually

impossible for Patagonia to learn Defendants’ true identities and the exact interworking of their

counterfeit network.   In the event that Defendants provide additional credible information

regarding their identities, Patagonia will take appropriate steps to amend the Complaint.

                       IV. DEFENDANTS’ UNLAWFUL CONDUCT

       20.     The success of the PATAGONIA® brand has resulted in its significant

counterfeiting.   Consequently, Patagonia has a worldwide anti-counterfeiting program and

regularly investigates suspicious websites and online marketplace listings identified in proactive

Internet sweeps and reported by consumers. In recent years, Patagonia has identified hundreds

of domain names linked to fully interactive websites and marketplace listings on platforms such

as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate. This includes the

Defendant Internet Stores, which were offering for sale and/or selling Counterfeit Patagonia

Products to sellers based in the United States.        Despite Patagonia’s enforcement efforts,

Defendants have persisted in creating the Defendant Internet Stores. Internet websites like the

Defendant Internet Stores are estimated to receive tens of millions of visits per year and to

generate over $135 billion in annual online sales. According to an intellectual property rights

seizures statistics report issued by Homeland Security, the manufacturer’s suggested retail price

(MSRP) of goods seized by the U.S. government in fiscal year 2017 was over $1.2 billion.

Internet websites like the Defendant Internet Stores are also estimated to contribute to tens of

thousands of lost jobs for legitimate businesses and broader economic damages such as lost tax

revenue every year.




                                                9
     Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 10 of 16 PageID #:1




       21.     Patagonia has not licensed or authorized Defendants to use any of the

PATAGONIA Trademarks, and none of the Defendants are authorized retailers of genuine

PATAGONIA® products.

       22.     Even though Defendants operate under multiple websites, there are numerous

similarities among the Defendant Internet Stores. For example, the Defendant Internet Stores

have virtually identical layouts and similar contact information, suggesting that the Counterfeit

Patagonia Products were manufactured by and come from a common source and that Defendants

are interrelated. The Defendant Internet Stores also include other notable common features,

including use of the same platforms, similar photographs of the company, and similar company

information.

       23.     In addition to operating under multiple websites, Defendants in this case and

defendants in other similar cases against online counterfeiters use a variety of other common

tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often

register new online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection.

       24.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Patagonia’s enforcement efforts. On information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal

accounts or other financial accounts to off-shore bank accounts outside the jurisdiction of this

Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that off-




                                               10
     Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 11 of 16 PageID #:1




shore counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

       25.     Defendants, without any authorization or license from Patagonia, have knowingly

and willfully used and continue to use the PATAGONIA Trademarks in connection with the

advertisement, distribution, offering for sale, and sale of Counterfeit Patagonia Products into the

United States and Illinois over the Internet. Each Defendant Internet Store offers shipping to the

United States, including Illinois, and, on information and belief, each Defendant has sold

Counterfeit Patagonia Products into the United States, including Illinois.

       26.     Defendants’ use of the PATAGONIA Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit Patagonia Products, including

the sale of Counterfeit Patagonia Products into the United States, including Illinois, is likely to

cause and has caused confusion, mistake, and deception by and among consumers and is

irreparably harming Patagonia.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       27.     Patagonia hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       28.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered PATAGONIA

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The PATAGONIA Trademarks are highly distinctive marks. Consumers have

come to expect the highest quality from PATAGONIA® products sold or marketed under the

PATAGONIA Trademarks.




                                                   11
     Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 12 of 16 PageID #:1




       29.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the PATAGONIA Trademarks without Patagonia’s permission.

       30.     Patagonia is the exclusive owner of the PATAGONIA Trademarks. Patagonia’s

United States Registrations for the PATAGONIA Trademarks (Exhibit 1) are in full force and

effect. Upon information and belief, Defendants have knowledge of Patagonia’s rights in the

PATAGONIA Trademarks, and are willfully infringing and intentionally using counterfeits of

the PATAGONIA Trademarks. Defendants’ willful, intentional and unauthorized use of the

PATAGONIA Trademarks is likely to cause and is causing confusion, mistake, and deception as

to the origin and quality of the Counterfeit Patagonia Products among the general public.

       31.     Defendants’     activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       32.     Patagonia has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Patagonia will continue to suffer irreparable harm to its reputation and the goodwill of

its well-known PATAGONIA Trademarks.

       33.     The injuries and damages sustained by Patagonia have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Patagonia Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       34.     Patagonia hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       35.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Patagonia Products has created and is creating a likelihood of confusion, mistake, and deception

                                                 12
     Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 13 of 16 PageID #:1




among the general public as to the affiliation, connection, or association with Patagonia or the

origin, sponsorship, or approval of Defendants’ Counterfeit Patagonia Products by Patagonia.

By using the PATAGONIA Trademarks in connection with the sale of Counterfeit Patagonia

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Patagonia Products.

          36.   Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Patagonia Products to the general public involves

the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C.

§ 1125.

       37.      Patagonia has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Patagonia will continue to suffer irreparable harm to its reputation and the goodwill of

its Patagonia brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       38.      Patagonia hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       39.      Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their Counterfeit Patagonia Products as those of Patagonia, causing a likelihood of

confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

PATAGONIA® products, representing that their products have Patagonia’s approval when they

do not, and engaging in other conduct which creates a likelihood of confusion or

misunderstanding among the public.



                                                13
      Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 14 of 16 PageID #:1




        40.      The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

        41.      Patagonia has no adequate remedy at law, and Defendants’ conduct has caused

Patagonia to suffer damage to its reputation and associated goodwill. Unless enjoined by the

Court, Patagonia will suffer future irreparable harm as a direct result of Defendants’ unlawful

activities.

                                      PRAYER FOR RELIEF

WHEREFORE, Patagonia prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

    confederates, and all persons acting for, with, by, through, under or in active concert with

    them be temporarily, preliminarily, and permanently enjoined and restrained from:

        a. using the PATAGONIA Trademarks or any reproductions, counterfeit copies or

              colorable imitations thereof in any manner in connection with the distribution,

              marketing, advertising, offering for sale, or sale of any product that is not a genuine

              Patagonia product or is not authorized by Patagonia to be sold in connection with the

              PATAGONIA Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

              Patagonia product or any other product produced by Patagonia, that is not Patagonia’s

              or not produced under the authorization, control, or supervision of Patagonia and

              approved by Patagonia for sale under the PATAGONIA Trademarks;

        c. committing any acts calculated to cause consumers to believe that Defendants’

              Counterfeit Patagonia Products are those sold under the authorization, control or




                                                  14
     Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 15 of 16 PageID #:1




          supervision of Patagonia, or are sponsored by, approved by, or otherwise connected

          with Patagonia;

       d. further infringing the PATAGONIA Trademarks and damaging Patagonia’s goodwill;

          and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Patagonia, nor authorized by

          Patagonia to be sold or offered for sale, and which bear any of Patagonia’s

          trademarks, including the PATAGONIA Trademarks, or any reproductions,

          counterfeit copies or colorable imitations thereof;

2) Entry of an Order that, upon Patagonia’s request, those in privity with Defendants and those

   with notice of the injunction, including, without limitation, any online marketplace platforms

   such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, sponsored

   search engine or ad-word providers, credit cards, banks, merchant account providers, third

   party processors and other payment processing service providers, and Internet search engines

   such as Google, Bing and Yahoo (collectively, the “Third Party Providers”) shall:

       a. disable and cease providing services being used by Defendants, currently or in the

          future, to engage in the sale of goods using the PATAGONIA Trademarks;

       b. disable and cease displaying any advertisements used by or associated with

          Defendants in connection with the sale of counterfeit and infringing goods using the

          PATAGONIA Trademarks; and




                                               15
     Case: 1:19-cv-04740 Document #: 1 Filed: 07/15/19 Page 16 of 16 PageID #:1




       c. take all steps necessary to prevent links to the Defendant Internet Stores from

           displaying in search results, including, but not limited to, removing links to the

           Defendant Internet Stores from any search index;

3) That Defendants account for and pay to Patagonia all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the PATAGONIA Trademarks be increased by a sum not exceeding three

   times the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Patagonia be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   PATAGONIA Trademarks;

5) That Patagonia be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 15th day of July 2019.            Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiff Patagonia, Inc.




                                               16
